Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
General Information
The merits of this case have been carefully reexamined in light of applicant's response received 08/08/2022. It is the Examiner's position that the rejection of record under 35 USC 112 (a) and (b) has not been overcome by applicant's amendment, and a final rejection is set forth below. 
35 USC 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling for the following reasons:
Reproduction 1.3 is inconsistent with reproduction 1.7. Reproduction 1.7 shows the indicated broken line element on the article to rest just below the indicated edge (indicated below) and reproduction 1.3 does not show the broken line element on the article at all. Consistency is required.

    PNG
    media_image1.png
    1328
    1081
    media_image1.png
    Greyscale

Applicant may overcome this refusal by amending reproduction 1.3 to add the broken line elements just below the indicated edge so it is consistent with reproduction 1.7, or by amending reproduction 1.7 to remove the broken line elements from the view so it is consistent with reproduction 1.3. 
Reproductions 1.3, 1.4, 1.7, and 1.8 are inconsistent with reproduction 1.1. Reproduction 1.1 shows additional broken lines on the article (indicated below) that are not seen in reproductions 1.3, 1.4, 1.7, and 1.8. Consistency is required. 

    PNG
    media_image2.png
    332
    958
    media_image2.png
    Greyscale

Applicant may overcome this refusal by amending reproduction 1.1 to remove the indicated broken lines so it is consistent with the other reproductions.

Reproductions 1.3, 1.4, and 1.8 are inconsistent with reproduction 1.7. Reproductions 1.3, 1.4, and 1.8 show a flat surface on the article bounded by a broken line (indicated below) that is not seen in reproduction 1.7. Consistency is required.

    PNG
    media_image3.png
    1126
    1075
    media_image3.png
    Greyscale

Applicant may overcome this refusal by amending reproductions 1.3, 1.4, and 1.8 to remove the broken line and add the horizontal solid lines so they are consistent with reproduction 1.7, or by amending reproduction 1.7 to add the vertical broken line and removing the indicated solid lines so it is consistent with reproductions 1.3, 1.4, and 1.8. 
Reproductions 1.3 and 1.4 are inconsistent with reproduction 1.8. Reproductions 1.3 and 1.4 show a much larger size to the indicated surface on the article (indicated below) than what is seen in reproduction 1.8. Consistency is required.

    PNG
    media_image4.png
    907
    1011
    media_image4.png
    Greyscale


Reproductions 1.5 is inconsistent with reproduction 1.2, 1.3, and 1.4. Reproductions 1.2, 1.3, and 1.4 show a broken line triangle element on the rear of the article (indicated below) that is not seen in reproduction 1.5. Consistency is required.

    PNG
    media_image5.png
    459
    1364
    media_image5.png
    Greyscale

Applicant may overcome this refusal by amending reproduction 1.5 to show the broken line triangle element on the article so it is consistent with reproductions 1.2, 1.3, and 1.4, or by amending reproductions 1.2, 1.3, 1.4, and 1.5 to show all the elements indicated below to broken line removing them from the claim so they are all consistent. 

    PNG
    media_image6.png
    550
    1364
    media_image6.png
    Greyscale


Because of the inconsistencies in the reproductions provided, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to reproduce the design without the use of conjecture. This renders the claim indefinite and non-enabled. In order to overcome this refusal, it is suggested that the design be shown clearly and consistently among the views. However, care must be taken to not introduce new matter.  It is recommended that every line be clean, sufficiently dense and dark, and uniformly thick and well-defined in the replacement reproductions.
Discussion of the Merits of the Case:
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012
See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
The claim is again and FINALLY REFUSED under 35 USC § 112 (a) and (b).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
To inquire about this communication, applicants may contact Examiner Steven Czyz by phone at 571-270-0204.  The examiner can normally be reached Monday through Friday, 8 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Manny Matharu, by phone at 571-272-8601. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 

/STEVEN J CZYZ/Primary Examiner, Art Unit 2922